     Case 3:17-cv-00863-BTM-MDD Document 138 Filed 07/17/19 PageID.2041 Page 1 of 7
                                     NUNCPROTUNC
                                            Jul 8, 2019
 1    IBRAHIM NASSER
 2
      P.O. Box 5626
      CHULA VISTA, CA 91912                                            Jul 17 2019
 3

 4
      Plaintiff In Propria Persona                                      s/ stevem


 5

 6
                             UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF CALIFORNIA
 7

 s    IBRAHIM NASSER d/b/a SERIOUS            Case No.: 3:17-cv-863-BTM (MDD)
 9
      SCENTS (collectively and professionally
      known as "LITTLE GRENADE")              [Hon. Barry Ted Moskowitz]
10
                                                      PLAINTIFFS SUPPMENT AL
11                             Plaintiff,             RESPONSE TO THE APPEARING
12                                                    DEFENDANT JULIUS SAMANN
                                     Vs.              LTD.' MOTION TO QUASH
13
                                                      RETURN OF SERVICE OF
      JULIUS SA.MANN, LTD; CAR                        SUMMONS
14
      FRESHNER CO.; ENERGIZER
15
      BRANDS II LLC; AMERICAN            [Fed. R. Civ. P. 12(b) (6)]
16    COVERS INC., and CALIFORNIA
      SCENTS CORPORATION (collectively, Hearing Date:       June 7, 2019
17
      "Defendants"), alleges as follows: Hearing Time:      11:00 a.m.
18                                       Courtroom:          15B
19                       Defendants,                  PER CHAMBERS RULES, NO
20
                  Does 1-100                          ORALARGUMENT UNLESS
                                                      REQUESTED BY THE
21
                                                      COURTACTION
22
                                                      Filed: April 28,2017
23                                                    Trial Date: None Set
24

25                                                                                                   '       ,    !' '·.          ·. t
                                                                             \
                                                                                    .l
                                                                                     :   l,
                                                                                                • •
                                                                                              ,,,,       '   f'
                                                                                                                  'r» .
                                                                                                                     ',.
                                                                                                                           c..   . ;/ \;

26
      1 PLAINTIFFSSUPPMENTALRESP0NSET0THEAPPEARING DEFENDANT JULIUS SAMANN.t.T]).' ... , v
      MOTION TO QUASH RETURN OF SERVICE OF SUMMONS                        , r        '
                                                                                                                                  .t
                                                                                                                                 ;:r.,tJ.
                                                                                                                                 ·': :1~ 4,1
                                                                                                                                           ••·
     Case 3:17-cv-00863-BTM-MDD Document 138 Filed 07/17/19 PageID.2042 Page 2 of 7



 1    I.       SUPPMENTAL PLEADING
 2    JULIUS SA.MANN, LTD; CAR FRESHNER CO. Defendants have made it a high
 3    legal art of dodging service of process. These Defendants work Under The
 4    Misconception that they can be major legal trolls in the car air freshener products
 5    market while living off shore and hiding under non-reporting LLC, Corp of this
 6    country and the British Protectorate of Bermuda.
 1    Once again the tardiness of this supplemental pleading is the result of the lack of
 8    legal resources and this federal statue just discovered puts to rest the ongoing legal
 9    debate that this court has no subject matter jurisdiction because of lack of service.
10

11    RCFC Rule 5
12     Rule 5. Serving and Filing Pleadings and Other Papers
13    Correctness
14    (a) Service: When Required.
15    (1) In General. Unless these rules provide otherwise, each of the following papers
16    must be served on every party:
11    (A) an order stating that service is required;
18    (B) a pleading filed after the original complaint;
19    (C) a discovery paper required to be served on a party, unless the court orders
20    otherwise;
21    (D) a written motion, except one that may be heard ex parte; and
22    (E) a written notice, appearance, demand, or offer of judgment, or any similar
23    paper.
      (2) If a Party Fails to Appear. No service is required on a party who is in default

                                                                                              .
24                                                                               .   !   ..              .•.,       '.·


25    for failing to appear. But a pleading that asserts a new claim for relief against,.~u~~                   ~         '
                                                                                                                          '
                                                                                              ..   '

26    2 PLAINTIFFS SUPPMENTAL RESPONSE TO THE APPEARING DEFENDANT JULIUS SAMANN LTD.'
                                                                                                       •·:, ,.;.•    .
      MOTION TO QUASH RETURN OF SERVICE OF SUMMONS                                    :1, ·
      Case 3:17-cv-00863-BTM-MDD Document 138 Filed 07/17/19 PageID.2043 Page 3 of 7



 1     a party must be served on that party under RCFC 4.
 2     (3) Seizing Property. [Not used.]
 3     (b) Service: How Made.
 4     (   1) Serving an Attorney. If a party is represented by an attorney, service under this
 5     rule must be made on the attorney unless the court orders service on the party.
 6     (2) Service in General. A paper is served under this rule by:
 7     (A) Handing it to the person;
 s     (B) Leaving it:
 9     (i) at the person's office with a clerk or other person in charge or, if no one is in
10     charge, in a conspicuous place in the office; or
11     (ii) if the person has no office or the office is closed, at the person's dwelling or
12     usual place of abode with someone of suitable age and discretion who resides
13     there;
14

15     II.      PRAYER
16     The defendant's motion to quash the summons and service should be denied.
11     The plaintiff asked for any and all other relief that the court may find fitting and
1s     proper.
19     The plaintiffs' request statement decision facts findings and conclusions of law in
20     the happy event at the court, does not grant the plaintiffs request. This is necessary
21     as a protection of the plaintiffs' rights appeal.
22

23

24

25

26     3   PLAINTIFFS SUPPMENTAL RESPONSE TO THE APPEARING DEFENDANT JULIUS SAMANN LTD.'
       MOTION TO QUASH RETURN OF SERVICE OF SUMMONS
.,,
         Case 3:17-cv-00863-BTM-MDD Document 138 Filed 07/17/19 PageID.2044 Page 4 of 7



   1      III.    VERIFICATION OF PLEADING
   2      The plaintiff swears the firms of foregoing is true and correct under penalty of
  3       perjury in the laws of the state of California and the federal laws of the of United
  4       States of America. Dated, July 8, 2019. Plaintiff swears and affirms that the
  5       foregoing is true and correct under the penalty of perjury of the laws of the United
  6       States of America.
  7

  8       Dated, July 8, 2019

  9




:: Ibraht. ass~~, /
12
                 (}BRAHIMNASSER
13                     Plaintiff In Propria Persona
14

15

16

17

18

19

20

21

22

23

24

25

26
          4PLAINTIFFS SUPPMENTAL RESPONSE TO THE APPEARING DEFENDANT JULIUS SAMANN LTD.'
          MOTION TO QUASH RETURN OF SERVICE OF SUMMONS
..,..,
        Case 3:17-cv-00863-BTM-MDD Document 138 Filed 07/17/19 PageID.2045 Page 5 of 7



  1                                            TABLE OF CONTENTS
  2

  3

  4
           I.     SUPPMENTAL PLEADING ........................................................ !

  5
           II.    PRAYER .......................................................................... 2

  6
           III.   VERIFICATION OF PLEADING ............................................ .3

  7


  8

  9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26       5 PLAINTIFFS SUPPMENTAL RESPONSE TO THE APPEARING DEFENDANT JULIUS SAMANN LTD.'
         MOTION TO QUASH RETURN OF SERVICE OF SUMMONS
..,"7
    Case 3:17-cv-00863-BTM-MDD Document 138 Filed 07/17/19 PageID.2046 Page 6 of 7


                              PROOF OF SERVICE BY MAIL

                                                      Case No.: 3-l 7-CV-0863 BTM (MDD)

I ROBY LISTER Did Personally Serve the Following PLAINTIFFS SUPPMENTAL
RESPONSE TO THE APPEARING DEFENDANT JULIUS SAMANN LTD.' MOTION
TO QUASH RETURN OF SERVICE OF SUMMONS

Dated July 8, 2019 on the below name defendant's attorney of record via US MAIL. I am not a
party to this cause of action. I am over the age of 18 years and reside in Chula Vista CA.

Served Via US Mail The Following:

Kilpatrick Townsend & Stockton LLP
Energizer Brands II LLC.
Nancy L. Stagg / William M. Bryner
12255 El Camino Real, Suite 250
San Diego, CA 92130

Kilpatrick Townsend & Stockton LLP
California Scents LLC.
Nancy L. Stagg/ William M. Bryner
12255 El Camino Real, Suite 250
San Diego, CA 92130

Kilpatrick Townsend & Stockton LLP
American Covers LLC.
Nancy L. Stagg/ William M. Bryner
12255 El Camino Real, Suite 250
San Diego, CA 92130

Julius Samann Ltd.
Cowan, Liebowitz & Latman, P.C.
Eric J. Shimanoff
114 West 47th Street
New York, NY 10036

Davis Wright Termaine LLP
Julius Samann Ltd.
Attorney Scott R. Commerson
865 South Figueroa St. Suite 2400
Los Angeles, CA 90017-2566
                                             1
    Case 3:17-cv-00863-BTM-MDD Document 138 Filed 07/17/19 PageID.2047 Page 7 of 7


                                                          Case No.: 3-l 7-CV-0863 BTM (MDD)


Davis Wright Termaine LLP
Car-Freshner Co.
Attorney Scott R. Commerson
865 South Figueroa St. Suite 2400
Los Angeles, CA 90017-2566



I Roby Lister personally placed such envelope(s) with postage by Us Mail first class mailed to
the above attorney's offices and I did cause all other defendants to be served via US. Mail with
the response of the Plaintiff as defined herein. I swear and affirm that the foregoing is true and
correct under the laws of the United States of America.

On July 8, 2019

Respectfully submitted,
Roby Lister



ROBY LISTER
356 Roosevelt St.
Chula Vista, CA 91910
619-253-9624




                                                2
